Name: Council Regulation (EEC) No 1314/88 of 26 April 1988 on the import arrangements applicable for 1988 to products falling within CN codes 0714 10 90 and 0714 90 10 and originating in certain third countries which are not members of GATT, other than the People' s Republic of China
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy
 Date Published: nan

 17. 5 . 88 Official Journal of the European Communities No L 123/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1314/88 of 26 April 1988 on the import arrangements applicable for 1988 to products falling within CN codes 0714 10 90 and 0714 90 10 and originating in certain third countries which are not members of GAIT, other than the People's Republic of China THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 430/87 ('), the Council laid down the arrangements applicable to imports of products falling within CN codes 0714 10 90 and 0714 90 10 (07.06 A of the Common Customs Tariff) and originating in third countries for 1987, 1988, 1989 and, according to the circumstances, 1990 ; whereas, however, for products imported from third countries which are not members of GATT, other than the People's Republic of China, as referred to in Article 1 (e) of Regulation (EEC) No 430/87, the quantities qualifying under the arrangements in question were determined for 1987 only ; Whereas the quantities for 1988 should be determined taking into account, on the one hand, the measures which the Community will have to adopt to stabilize agricultural production and, on the other hand, the need to maintain the pattern of trade with those countries while ensuring that the balance of the internal market in cereal products does not suffer as a result ; Whereas there may be applications for the import of quantities exceeding the allocated quota ; whereas some of those applications covering a limited quantity traditionally relate to uses other than animal feed ; whereas, in order not to eliminate them completely, provision should accordingly be made for imports of the products in question under the arrangements concerned not to be subject to the quantitative limits laid down for products used in animal feed, HAS ADOPTED THIS REGULATION : Article 1 For products falling within CN codes 0714 10 90 and 0714 90 10, the levy of not more than 6 % ad valorem applicable to imports shall be limited for 1988 to 30 000 tonnes originating in third countries which are not members of GATT, other than the People's Republic of China, as referred to in Article 1 (e) of Regulation (EEC) No 430/87. The quantitative limit laid down in the first subparagraph shall not, however, apply to imports of products which are used for direct human consumption only. Article 2 In accordance with the procedure laid down in Article 26 of Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1097/88 (3), the Commission shall adopt the detailed rules for the application of this Regulation and shall determine the products referred to in the second subparagraph of Article 1 of this Regulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 April 1988 . For the Council The President H.-D. GENSCHER 0 OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 110, 29. 4. 1988 , p . 7.(') OJ No L 43, 13 . 2. 1987, p. 9 .